


Exhibit 10.58

 

DEED OF TRUST

 

 

THIS DEED OF TRUST (this “Deed of Trust”) made the nineteenth day of December,
2002, by DALLAS S&W, L.P., a Texas limited partnership, having an address at c/o
The Smith & Wollensky Restaurant Group, Inc. (the “Grantor”), 1114 First Avenue,
New York, New York 10021 to CHRISTOPHER MAYROSE (“Trustee”), for the benefit of
MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC., a Delaware
corporation, having an address at 825 Third Avenue, New York, New York 10022
(the “Beneficiary”).

 

 

W I T N E S S E T H:

 

WHEREAS, the Grantor is the owner of the premises described in Exhibit A
attached hereto (the “Premises”);

 

WHEREAS, subject to the terms of a certain Term Loan Agreement of even date
herewith among the Beneficiary, S&W Las Vegas, L.L.C. (the “Borrower”), The
Smith & Wollensky Restaurant Group, Inc. (“S&W Restaurant Group”) and the
Grantor (such agreement and any and all amendments, modifications, extensions,
renewals or replacements thereto, is referred to herein as the “Loan Agreement”;
all capitalized terms used herein which are not defined herein shall have the
meanings given to them in the Loan Agreement), the Beneficiary has agreed to
make a certain loan (the “Loan”) to the Borrower, which Loan is evidenced by a
Promissory Note of even date herewith in the principal amount of One Million
Nine Hundred Thousand and 00/100 ($1,900,000.00) Dollars (as the same may be
amended or restated from time to time, the “Note”);

 

WHEREAS, the Grantor has guarantied the Borrower’s obligations under the Note,
the Loan Agreement and the other Loan Documents (as defined herein) pursuant to
a certain Joint and Several Guaranty of Payment of even date herewith (the
“Guaranty”) made by the Grantor and S&W Restaurant Group (collectively, the
“Guarantors”) to the Beneficiary;

 

NOW THEREFORE, IN CONSIDERATION OF THE USES AND TRUSTS (the “Trust”) ESTABLISHED
AND CONTINUED BY THIS DEED OF TRUST AND IN CONSIDERATION OF TEN DOLLARS ($10)
AND OTHER VALUABLE CONSIDERATION PAID BEFORE DELIVERY OF THIS DEED OF TRUST BY
EACH OF THE TRUSTEE AND THE BENEFICIARY TO THE GRANTOR, WHO HEREBY ACKNOWLEDGES
ITS RECEIPT AND THAT IT IS REASONABLY EQUIVALENT VALUE FOR THIS DEED OF TRUST
AND ALL OTHER SECURITY AND RIGHTS GIVEN BY THE GRANTOR, AND TO SECURE PAYMENT OF
PRINCIPAL AND LAWFUL INTEREST AND PERFORMANCE OF THE FOLLOWING OBLIGATIONS
(collectively, the “Obligations”):

 

--------------------------------------------------------------------------------


 

(i)                                     Prompt payment and performance of all
obligations of the Grantor under, with respect to and arising in connection with
the Loan Agreement, the Guaranty, this Deed of Trust and the other Loan
Documents to which the Grantor is a party, including without limitation, all
obligations to the Beneficiary for fees, costs and expenses, including
attorneys’ fees, as provided herein or therein;

 

(ii)                                  Payment of all sums advanced by the
Beneficiary or the Trustee to protect the Trust Property (as defined herein),
with interest thereon at the Default Rate (as defined herein);

 

(iii)                               All renewals, extensions, amendments,
restatements and changes of, or substitutions or replacements for, all or any
part of any of the obligations described in clause (i) hereof; and

 

(iv)                              Payment of all sums advanced and costs and
expenses incurred by the  Beneficiary (or by the Trustee) in connection with any
of  the foregoing obligations or in connection with the perfection and the
security therefor, whether such advances, costs and expenses were made or
incurred at the request of the Grantor or the Beneficiary (or the Trustee);

 

THE GRANTOR BY THESE PRESENTS HEREBY IRREVOCABLY (i) grants, gives, bargains,
sells, alienates, enfeoffs, conveys, confirms, sets over, delivers, assigns and
transfers to the Trustee and its successors and assigns, IN TRUST FOREVER, WITH
POWER OF SALE, pursuant to this Deed of Trust and applicable law, for the
benefit of the Beneficiary, all right, title and interest of the Grantor now
owned, or hereafter acquired, in and to the property, rights and interests
hereinafter described in granting clauses (a) through (n) (collectively, the
“Trust Property”) that are real property (collectively, the “RP Collateral”)
under the laws of the state of Texas (subject, however, to the rights of the
Beneficiary in any of the Rents and Leases (as such terms are hereinafter
defined)); (ii) assigns and transfers to the Beneficiary all of the Rents and
other benefits derived from any Leases;  and (iii) grants a security interest to
the Beneficiary in the Trust Property (that are now or hereafter existing) to
the full extent that the Trust Property may be subject to the Uniform Commercial
Code of the state or states where the Trust Property is situated (collectively,
the “UCC Collateral”):

 

(a)                                  the Premises and the buildings and
improvements owned by the Grantor now or hereafter located on the Premises
(including all water, sewage and drainage facilities, wells, treatment plants,
supply, collection and distribution systems or other improvements (the
“Improvements”);

 

(b)                                 all of the estate, right, title, claim or
demand of any nature whatsoever of the Grantor, either in law or in equity, in
possession or expectancy, in and to the Premises or any part thereof;

 

2

--------------------------------------------------------------------------------


 

(c)                                  all easements, rights-of-way, gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments, and appurtenances of any nature whatsoever,
in any way belonging, relating or pertaining to the Premises (including, without
limitation, any and all development rights, air rights or similar or comparable
rights of any nature whatsoever now or hereafter appurtenant to the Premises or
now or hereafter transferred to the Premises);

 

(d)                                 all machinery, apparatus, equipment,
fittings, fixtures and other property of every kind and nature whatsoever and
all additions thereto and renewals and replacements thereof, and all
substitutions therefor now owned or hereafter acquired by the Grantor, or in
which the Grantor has or shall have an interest, now or hereafter located upon
or in, or attached to, any portion of the Premises or appurtenances thereto, or
located off-site from the Premises but purchased with the proceeds of the Loan
and used or usable in connection with the present or future operation and
occupancy of the Premises and all building equipment, materials and supplies of
any nature whatsoever owned by the Grantor, or in which the Grantor has or shall
have an interest, now or hereafter located upon the Premises and whether stored
at the Premises or off-site if used in connection with such operation and
occupancy (collectively, the “Equipment”), and the right, title and interest of
the Grantor in and to any of the Equipment which may be subject to any security
agreements (as defined in the Uniform Commercial Code of the state of Texas (the
“Texas UCC”)) superior in lien to the lien of this Deed of Trust and all
proceeds and products of any of the above;

 

(e)                                  all awards or payments, including interest
thereon, and the right to receive the same, which may be made with respect to
the Premises, whether from the exercise of the right of eminent domain
(including any transfer made in lieu of the exercise of said right), or for any
other injury to or decrease in the value of the Premises;

 

(f)                                    all leases and other agreements affecting
the use or occupancy of the Premises now or hereafter entered into (the
“Leases”) and the right to receive and apply the rents, issues and profits of
the Premises (the “Rents”) to the payment of the Obligations;

 

(g)                                 all right, title and interest of the Grantor
in and to (i) all contracts from time to time executed by the Grantor or any
manager or agent on its behalf relating to the ownership, construction,
maintenance, repair, operation, occupancy, sale or financing of the Premises or
any part thereof and all agreements relating to the purchase or lease of any
portion of the Premises or any property which is adjacent or peripheral to the
Premises, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses (to the extent such grant is permitted by
law), building permits, certificates of occupancy and other governmental
approvals relating to construction, completion, occupancy, use or operation of
the Premises or any part thereof, and (iii) all drawings, plans, specifications
and similar or related items relating to the Premises;

 

3

--------------------------------------------------------------------------------


 

(h)                                 all trade names, trademarks, logos,
copyrights, good will and books and records relating to or used in connection
with the operation of the Premises or any part thereof; all general intangibles
related to the operation of the Premises now existing or hereafter arising;

 

(i)                                     all accounts and revenues arising from
the operation of the Premises, including, without limitation, (i) any right to
payment now existing or hereafter arising for goods sold or for services
rendered, whether or not yet earned by performance, arising from the operation
of the Premises and (ii) all rights to payment from any consumer credit-charge
card organization or entity, including, without limitation, payments arising
from the use of the American Express Card, the Visa Card, the Carte Blanche
Card, the Mastercard, the Discover Card or any other credit card, including
those now existing or hereafter created, substitutions therefor, proceeds
thereof (whether cash or non-cash, movable or immovable, tangible or intangible)
received upon the sale, exchange, transfer, collection or other disposition or
substitution thereof and any and all of the foregoing and proceeds therefrom;

 

(j)                                     all proceeds of and any unearned
premiums on any insurance policies covering the Premises, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Premises and
all refunds of Taxes (as herein defined);

 

(k)                                  all wastewater, fresh water and other
utilities capacity and facilities (the “Utilities Capacity”) available or
allocable to the Premises and Improvements or dedicated to or reserved for them
pursuant to any system, program, contract or other arrangement with any public
or private utility, and all related or incidental licenses, rights and
interests, whether considered to be real, personal or mixed property, including
the right and authority to transfer or relinquish any or all such rights and the
right to any credit, refund, reimbursement or rebate for utilities facilities
construction or installation or for any reservation fee, standby fee or capital
recovery charge promised, provided or paid for by the Grantor, to the full
extent now allocated or allocable to the Premises or Improvements, plus all
additional Utilities Capacity, if any, not dedicated or reserved to the Premises
or Improvements but which is now or hereafter owned or controlled by the
Grantor, to the full extent that such additional Utilities Capacity is necessary
to allow development, marketing and use of the Premises or Improvements for
their highest and best use;

 

(l)                                     all existing and future minerals, oil,
gas and other hydrocarbon substances in, upon, under or through the Premises;

 

(m)                               the right, in the name and on behalf of the
Grantor, to appear in and defend any action or proceeding brought with respect
to the Premises and to commence any action or proceeding to protect the interest
of the Beneficiary in the Premises; and

 

4

--------------------------------------------------------------------------------


 

(n)                                 all rights and estates in reversion or
remainder to any existing and future corrections, modifications, supplements or
amendments to, or renewals, extensions or ratifications of, or replacements or
substitutions for, or accessions, additions or attachments to, or proceeds (both
cash and non-cash) of, any of the foregoing, and all privileges and
appurtenances thereunto belonging.

 

IN FURTHERANCE OF THE FOREGOING GRANTS, BARGAINS, SALES, ASSIGNMENTS, TRANSFERS,
AND CONVEYANCES, AND TO PROTECT THE TRUST PROPERTY AND THE SECURITY GRANTED BY
THIS DEED OF TRUST, THE GRANTOR COVENANTS AND AGREES WITH AND REPRESENTS AND
WARRANTS TO THE BENEFICIARY AS FOLLOWS:

 

1.                                       Payment of Obligations.

 

The Grantor will pay the Obligations at the time and in the manner provided for
its payment in the Guaranty, the Loan Agreement and the other Loan Documents to
which the Grantor is a party.

 

2.                                       Habendum and Warranty of Title.

 

TO HAVE AND TO HOLD the Trust Property, together with every right, privilege,
hereditament and appurtenance belonging or appertaining to it, unto the Trustee,
his successors or substitutes in the Trust and his or their assigns, forever. 
The Grantor represents that the Grantor is the lawful owner of the RP Collateral
with good right and authority to encumber and convey it, and that the RP
Collateral is free and clear of all liens, claims and encumbrances, subject to
the terms and conditions of the title exceptions expressly set forth in the
title insurance policy issued to the Beneficiary in connection with the Loan and
insuring the lien of this Deed of Trust.  The Grantor hereby binds the Grantor
and the Grantor’s successors and assigns to forever WARRANT and DEFEND the Trust
Property and every part of it unto the Trustee, his successors or substitutes in
the Trust, and his or their assigns, against the claims and demands of every
person whomsoever lawfully claiming or to claim it or any part of it (such
warranty to supersede any provision contained in this Deed of Trust limiting the
liability of the Grantor), subject to the terms and condition of the title
exceptions expressly set forth in the title insurance policy issued to the
Beneficiary in connection with the Loan and insuring the lien of this Deed of
Trust.

 

3.                                       Insurance.

 

At all times prior to the termination of this Deed of Trust, the Grantor
(i) will keep the Improvements and the Equipment insured against loss or damage
by fire, standard extended coverage perils and such other hazards as the
Beneficiary shall from time to time require in amounts approved by the
Beneficiary on a so-called “special form” policy, which

 

5

--------------------------------------------------------------------------------


 

amounts shall in no event be less than 100% of the full insurable replacement
value of the Improvements and the Equipment and shall be sufficient to meet all
applicable co-insurance requirements and will maintain such other forms of
insurance coverage with respect to the Trust Property as the Beneficiary shall
require, and (ii) will maintain rental and business interruption insurance and
such other insurance as the Beneficiary may from time to time require, in
amounts approved by the Beneficiary, including, without limitation,
comprehensive general public liability insurance covering injury and damage to
persons and property naming the Beneficiary as an additional insured.  All
policies of insurance (the “Policies”) shall be issued by insurers having a
minimum policy holders rating of “A-” per the latest rating publication of
Property and Casualty Insurers by A.M. Best Company and shall have a financial
size category of not less than IX, and who are lawfully doing business in the
state of Texas and are otherwise acceptable in all respects to the Beneficiary. 
All Policies shall include a provision that such Policy (a) will not be
cancelled, altered or in any way limited in coverage or reduced in amount unless
the Beneficiary is notified in writing at least thirty (30) days prior to such
cancellation or change and (b) shall contain a mortgagee non-contribution clause
endorsement or an equivalent endorsement satisfactory to the Beneficiary naming
the Beneficiary as the person to which all payments made by the insurer
thereunder shall be paid and shall otherwise be in form and substance
satisfactory in all respects to the Beneficiary.  Blanket insurance policies
shall not be acceptable for the purposes of this Paragraph 3 unless otherwise
approved to the contrary by the Beneficiary.  The Grantor shall pay the premiums
for the Policies as the same become due and payable.  At the request of the
Beneficiary, the Grantor will deliver the Policies to the Beneficiary.  Not
later than ten (10) days prior to the expiration date of each of the Policies,
the Grantor will deliver to the Beneficiary a renewal policy or policies marked
“premium paid” or accompanied by other evidence satisfactory to the Beneficiary
that the Policies are in effect and the premiums have been paid.  If at any time
the Beneficiary is not in receipt of written evidence that all insurance
required hereunder is in full force and effect, the Beneficiary shall have the
right without notice to the Grantor to take such action as the Beneficiary deems
necessary to protect its interest in the Trust Property, including, without
limitation, the obtaining of such insurance coverage as the Beneficiary in its
sole discretion deems appropriate, and all expenses incurred by the Beneficiary
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by the Grantor to the Beneficiary upon demand.  The Grantor
shall at all times comply with and shall cause the Improvements and Equipment
and the use, occupancy, operation, maintenance, alteration, repair and
restoration thereof to comply with the terms, conditions, stipulations and
requirements of the Policies.  If the Premises, or any portion of the
Improvements or the Equipment, is located in a Federally designated “special
flood hazard area,” in addition to the other Policies required under this
Paragraph 3, a flood insurance policy shall be delivered by the Grantor to the
Beneficiary.  If no portion of the Premises is located in a Federally designated
“special flood hazard area” such fact shall be substantiated by a certificate in
form satisfactory to the Beneficiary from a licensed surveyor, appraiser or
professional engineer or other qualified person.  If the Trust Property shall be
damaged or destroyed, in whole or in part, by fire or other property hazard or
casualty, the Grantor shall give prompt notice thereof to the Beneficiary.  Sums
paid to the Beneficiary by any insurer may be retained and

 

6

--------------------------------------------------------------------------------


 

applied by the Beneficiary toward payment of the Obligations, or held as cash
collateral therefor, whether or not then due and payable in such order, priority
and proportions as the Beneficiary in its discretion shall deem proper or, at
the discretion of the Beneficiary, the same may be paid, either in whole or in
part, to the Grantor for such purposes as the Beneficiary shall designate.  If
the Beneficiary shall receive and retain such insurance proceeds, the lien of
this Deed of Trust shall be reduced only by the amount thereof received and
retained by the Beneficiary and actually applied by the Beneficiary in reduction
of the Obligations.

 

4.                                       Payment of Taxes, etc.

 

(a) The Grantor shall pay all taxes, assessments, water rates, sewer rents and
other charges, including vault charges and license fees for the use of vaults,
chutes and similar areas adjoining the Premises, now or hereafter levied or
assessed against the Trust Property and the Premises (the “Taxes”) prior to the
date upon which any fine, penalty, interest or cost may be added thereto or
imposed by law for the nonpayment thereof, and the Grantor shall deliver to the
Beneficiary, upon request, receipted bills, canceled checks and other evidence
satisfactory to the Beneficiary evidencing the payment of the Taxes prior to the
date upon which any fine, penalty, interest or cost may be added thereto or
imposed by law for the nonpayment thereof.

 

(b)                                 After prior notice to the Beneficiary, in
the case of any material item, the Grantor, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any of the Taxes, provided that (i) no default shall have occurred and shall be
continuing under the Guaranty or this Deed of Trust, (ii) such proceeding shall
suspend the collection of the contested Taxes from the Grantor and from the
Trust Property, (iii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which the Grantor
or the Trust Property is subject and shall not constitute a default thereunder,
(iv) neither the Trust Property nor any part thereof nor any interest therein
will in the opinion of the Beneficiary be in danger of being sold, forfeited,
terminated, canceled or lost, and (v) the Grantor shall have set aside in an
interest-bearing account with the Beneficiary, and otherwise in a manner
satisfactory to the Beneficiary, adequate cash reserves for the payment of the
contested Taxes, together will all interest and penalties thereon, or in the
alternative the Grantor shall have furnished such security as may be required in
the proceeding, or as may otherwise be requested or required by the Beneficiary
to insure the payment of the contested Taxes, together with all interest and
penalties thereon, and, provided further, that if at any time the Beneficiary
determines, in its sole and absolute discretion, that payment of any tax,
assessment or other charge shall become necessary to prevent the delivery of a
tax deed conveying the Trust Property or any portion thereof because of
non-payment of any such sums, then the Grantor shall pay or cause to be paid the
sums in sufficient time to prevent the delivery of such tax deed.

 

7

--------------------------------------------------------------------------------


 

(c)                                  If a default shall occur under the Guaranty
or this Deed of Trust either prior to, or after, initiating said proceeding, the
Beneficiary shall have the right to either initiate or continue said proceeding,
as the case may be, either in its own name or as agent of the Grantor.  The
Grantor shall cooperate with the Beneficiary and make available to the
Beneficiary upon demand any and all information, and execute any documents or
pleadings, which the Beneficiary may reasonably require.  The Beneficiary shall
then conduct said proceeding in a manner it deems appropriate, and at its own
expense, subject to any right of reimbursement from the Grantor in accordance
with the provisions of this Deed of Trust.

 

 

5.                                       Escrow Fund.

 

The Grantor will, at the option of the Beneficiary, pay to the Beneficiary on
the first day of each calendar month one-twelfth of an amount (the “Escrow
Fund”) which would be sufficient to pay the Taxes payable, or estimated by the
Beneficiary to be payable, during the ensuing twelve (12) months.  The
Beneficiary will apply the Escrow Fund to the payment of Taxes which are
required to be paid by the Grantor pursuant to the provisions of this Deed of
Trust.  If the amount of the Escrow Fund shall exceed the amount of the Taxes
payable by the Grantor pursuant to the provisions of this Deed of Trust, the
Beneficiary shall, in its discretion, (a) return any excess to the Grantor, or
(b) credit such excess against future payments to be made to the Escrow Fund. 
In returning such excess, the Beneficiary may deal with the person shown on the
records of the Beneficiary to be the owner of the Trust Property.  If the Escrow
Fund is not sufficient to pay the Taxes, as the same become payable, the Grantor
shall pay to the Beneficiary, upon request, an amount which the Beneficiary
shall estimate as sufficient to make up the deficiency.  Any amounts in the
Escrow Fund may not be commingled with the general funds of the Beneficiary and
shall constitute additional security for the Obligations and shall bear
interest.

 

6.                                       Condemnation.

 

Notwithstanding any taking of all or any portion of the Trust Property by any
public or quasi-public authority through eminent domain or otherwise, the
Grantor shall continue to pay the Obligations at the times and in the manner
provided therefor in the Guaranty, this Deed of Trust and the other Loan
Documents, and the Obligations shall not be reduced until any award or payment
therefor shall have been actually received and applied by the Beneficiary to the
reduction of the Obligations.  The Beneficiary may hold such award or payment 
as cash collateral for the Obligations and/or apply all or any of the same to
the reduction of the Obligations whether or not then due and payable in such
order, priority and proportions as the Beneficiary in its discretion shall deem
proper.  If the Trust Property is sold, through foreclosure or otherwise, prior
to the receipt by the Beneficiary of such award or payment, the Beneficiary
shall have the right, whether or not a deficiency judgment shall have been
sought, recovered or denied with respect to the Obligations, to receive such
award or payment, or a portion thereof

 

8

--------------------------------------------------------------------------------


 

sufficient to pay the Obligations, whichever is less.  The Grantor shall file
and prosecute its claim or claims for any such award or payment in good faith
and with due diligence and cause the same to be collected and paid over to the
Beneficiary.  The Grantor hereby irrevocably authorizes and empowers the
Beneficiary, in the name of the Grantor or otherwise, to collect and receipt for
any such award or payment and to file and prosecute such claim or claims. 
Although it is hereby expressly agreed that the same shall not be necessary in
any event, the Grantor shall, upon demand of the Beneficiary, make, execute and
deliver any and all assignments and other instruments sufficient for the purpose
of assigning any such award or payment to the Beneficiary, free and clear of any
encumbrances of any kind or nature whatsoever.

 

7.                                       Leases and Rents.

 

(a)                                  The Grantor hereby absolutely and
unconditionally assigns, sells, transfers and conveys all of the right, title
and interest in and to all Leases and all renewals, replacements and guarantees
thereof along with all of the Rents to the Beneficiary.  This assignment is
absolute in nature and not an assignment for additional security only.  Subject
to the terms of this Paragraph 7, until the occurrence of an Event of Default,
the Grantor shall have the right under a retained and reserved license (but
limited as provided herein) to collect Rents and each tenant may pay Rents
directly to Grantor; but after an Event of Default, the Grantor’s license shall
automatically terminate and be revoked and to the extent Grantor collects any
Rents thereafter accruing or paid, Grantor covenants to hold all such Rents in
trust for the use and benefit of Beneficiary.  Following such revocation of
Grantor’s license, each tenant is hereby authorized and directed to pay directly
to Beneficiary all Rents thereafter accruing or payable, and the Beneficiary may
retain and apply the Rents toward payment of the Obligations, in such order,
priority and proportions as the Beneficiary, in its discretion, shall deem
proper, or to the operation, maintenance and repair of the Trust Property, and
irrespective of whether the Beneficiary shall have commenced any sale or
foreclosure of this Deed of Trust or shall have applied or arranged for the
appointment of a receiver.  The Grantor represents that as of the date of this
Deed of Trust there are no Leases affecting all or any part of the Trust
Property.  The Grantor shall not, without the consent of the Beneficiary, make,
or suffer to be made, any Leases or modify or cancel any Leases, or accept
prepayments of installments of the Rents for a period of more than one (1) month
in advance or further assign the whole or any part of the Rents. 
Notwithstanding the foregoing, the Beneficiary will not unreasonably withhold
its consent to the Grantor making a new Lease or renewing an existing Lease
provided that (i) no Event of Default has occurred hereunder and (ii) such new
or renewed Lease is (a) for actual occupancy, (b) at market rents, (c) for a
reputable use as reasonably determined by the Beneficiary and (d) made pursuant
to documentation in form and substance satisfactory in all respect to the
Beneficiary.  The Grantor shall (a) fulfill or perform each and every provision
of the Leases on the part of the Grantor to be fulfilled or performed, (b)
promptly send copies of all notices of default which the Grantor shall send or
receive under the Leases to the Beneficiary, and (c) enforce the performance or
observance of the provisions thereof by the tenants thereunder.  The Grantor
shall from time to time, but not less frequently than once every 180 days,
provide to the Beneficiary a complete and

 

9

--------------------------------------------------------------------------------


 

detailed leasing status report with respect to the Improvements, which leasing
status report shall be in form and substance satisfactory in all respects to the
Beneficiary.  In addition to the rights which the Beneficiary may have herein,
in the event of any default under this Deed of Trust, the Beneficiary, at its
option, may require the Grantor to pay monthly in advance to the Beneficiary, or
any receiver appointed to collect the Rents, the fair and reasonable rental
value for the use and occupation of such part of the Premises as may be in
possession of the Grantor.  Upon default in any such payment, the Grantor will
vacate and surrender possession of the Premises to the Beneficiary, or to such
receiver, and, in default thereof, the Grantor may be evicted by summary
proceedings or otherwise.  Nothing contained in this Paragraph shall be
construed as imposing on the Beneficiary any of the obligations of the lessor
under the Leases or of a “mortgagee in possession” (or equivalent).

 

(b)                                 The Grantor acknowledges and agrees that,
upon recordation of this Deed of Trust, the Beneficiary’s interest in the Rents
shall be deemed to be fully perfected, “choate” and enforced as to the Grantor
and all third parties, including without limitation any subsequently appointed
trustee in any case under the Bankruptcy Code (as hereinafter defined), without
the necessity of (i) commencing an action for the sale or foreclosure of the
Trust Property, (ii) furnishing notice to the Grantor or tenants under the
Leases, (iii) making formal demand for the Rents, (iv) taking possession of the
Premises, (v) obtaining the appointment of a receiver of the rents and profits
of the Premises, (vi) sequestering or impounding the Rents, or (vii) taking any
other affirmative action.

 

(c)                                  For purposes of Section 552(b) of the
Bankruptcy Code, the Grantor and the Beneficiary agree that this Deed of Trust
shall constitute a “security agreement,” that the security interest created by
such security agreement extends to property of the Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and that
such security interest shall extend to all Rents acquired by the estate after
the commencement of a case in bankruptcy.

 

(d)                                 The Grantor acknowledges and agrees that all
Rents shall be deemed to be “Cash Collateral” under Section 363 of the
Bankruptcy Code in the event that the Grantor files a voluntary petition in
bankruptcy or is made subject to any involuntary bankruptcy proceeding.  After
the filing of such petition, the Grantor may not use Cash Collateral without the
consent of the Beneficiary and/or an order of any bankruptcy court pursuant to
Section 363(b)(2) of the Bankruptcy Code.

 

(e)                                  It is agreed and understood that the
Beneficiary hereby reserves the right and shall have the right, at any time and
from time to time, without the consent or joinder of any other party, to
subordinate this Deed of Trust and the liens, assignments and security interests
created by this Deed of Trust to all or any of the Leases regardless of the
respective priority of any of such Leases and this Deed of Trust.  Upon doing
so, a foreclosure of the Beneficiary’s liens,

 

10

--------------------------------------------------------------------------------


 

assignments and security interests under this Deed of Trust shall be subject to
and shall not operate to extinguish any of said Leases as to which such
subordination is operative.

 

8.                                       Maintenance of the Trust Property.

 

The Grantor intends to renovate the Trust Property for use as a Smith &
Wollensky restaurant, and the Grantor has provided general plans and
specifications for such renovation and improvements (for informational purposes
only) to the Beneficiary (such renovation and improvements are hereinafter
referred to as the “Contemplated Improvements”).  The Contemplated Improvements
shall (i) be performed in accordance with sound construction practices, (ii)
comply with all governmental laws, orders, ordinances, rules and regulations and
(iii) be in accordance with the terms and conditions of this Deed of Trust and
the other Loan Documents.  The Beneficiary shall not unreasonably withhold its
consent to the Grantor’s request to grant any utility easement affecting the
Trust Property, provided that any such utility easement shall benefit only the
Trust Property and shall exclusively serve the Smith and Wollensky restaurant to
be constructed as part of the Contemplated Improvements.  The Grantor shall
cause the Trust Property to be maintained in good condition and repair and will
not commit or suffer to be committed any waste of the Trust Property.  Except
for the Contemplated Improvements, the Improvements and the Equipment shall not
be removed, demolished or materially altered (except for normal replacement of
the Equipment), without the prior written consent of the Beneficiary.  The
Grantor shall promptly comply with all existing and future governmental laws,
orders, ordinances, rules and regulations affecting the Trust Property, or any
portion thereof or the use thereof.  The Grantor shall promptly repair, replace
or rebuild any part of the Trust Property which may be damaged or destroyed by
fire or other property hazard or casualty (including any fire or other property
hazard or casualty for which insurance was not obtained or obtainable) or which
may be affected by any taking by any public or quasi-public authority through
eminent domain or otherwise, and shall complete and pay for, within a reasonable
time, any structure at any time in the process of construction or repair on the
Premises.  If such fire or other property hazard or casualty shall be covered by
the Policies, the Grantor’s obligation to repair, replace or rebuild such
portion of the Trust Property shall be contingent upon the Beneficiary paying
the Grantor the proceeds of the Policies, or such portion thereof as shall be
sufficient to complete such repair, replacement or rebuilding, whichever is
less.  The Grantor will not, without obtaining the prior consent of the
Beneficiary (which consent shall not be unreasonably withheld or delayed)
initiate, join in or consent to any private restrictive covenant, zoning
ordinance, or other public or private restrictions, limiting or affecting the
uses which may be made of the Trust Property or any part thereof.

 

9.                                       Environmental Provisions.

 

(a)                                  For the purposes of this Paragraph 9, the
following terms shall have the following meanings:  (i) the term “Hazardous
Material” shall mean any material or substance that, whether by its nature or
use, is now or hereafter defined or regulated as a hazardous waste,

 

11

--------------------------------------------------------------------------------


 

hazardous substance, pollutant or contaminant under any Environmental
Requirement, or which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous or which is or
contains petroleum, gasoline, diesel fuel, another petroleum hydrocarbon
product, asbestos, asbestos-containing materials or polychlorinated biphenyls,
(ii) the “Environmental Requirements” shall collectively mean all present and
future laws, statutes, common law, ordinances, rules, regulations, orders,
codes, licenses, permits, decrees, judgments, directives or the equivalent of or
by any Governmental Authority and relating to or addressing the protection of
the environment or human health, and (iii) the term “Governmental Authority” 
shall mean the Federal government, or any state or other political subdivision
thereof, or any agency, court or body of the Federal government, any state or
other political subdivision thereof, exercising executive, legislative,
judicial, regulatory or administrative functions.

 

(b)                                 The Grantor hereby represents and warrants
to the Beneficiary to the best of its knowledge that (i) except as specifically
set forth in the Real Estate Transaction Screen dated November 18, 2002 prepared
by National Assessment Corporation, no Hazardous Material is currently located
at, on, in, under or about the Trust Property in violation of any Environmental
Requirements, (ii) no releasing, emitting, discharging, leaching, dumping,
disposing or transporting of any Hazardous Material from the Trust Property onto
any other property or from any other property onto or into the Trust Property
has occurred or is occurring in violation of any Environmental Requirement,
(iii) no notice of violation, non-compliance, liability or potential liability,
lien, complaint, suit, order or other notice with respect to the Trust Property
is presently outstanding under any Environmental Requirement, nor does the
Grantor have knowledge or reason to believe that any such notice will be
received or is being threatened, and (iv) the Trust Property and the operation
thereof are in full compliance with all Environmental Requirements.

 

(c)                                  The Grantor shall comply, and shall cause
all tenants or other occupants of the Trust Property deriving their interests
through the Grantor to comply, in all respects with all Environmental
Requirements, and will not generate, store, handle, process, dispose of or
otherwise use, and will not permit any tenant or other occupant of the Trust
Property to generate, store, handle, process, dispose of or otherwise use,
Hazardous Materials at, in, on, or about the Trust Property in a manner that
could lead or potentially lead to the imposition on the Grantor, the Beneficiary
or the Trust Property of any liability or lien of any nature whatsoever under
any Environmental Requirement.  The Grantor shall notify the Beneficiary
promptly in the event of any spill or other release of any Hazardous Material
at, in, on, under or about the Trust Property which is required to be reported
to a Governmental Authority under any Environmental Requirement, will promptly
forward to the Beneficiary copies of any notices received by the Grantor
relating to alleged violations of any Environmental Requirement or any potential
liability under any Environmental Requirement and will promptly pay when due any
fine or assessment against the Beneficiary, the Grantor or the Trust Property
relating to any Environmental Requirement.  If at any time it is determined that
the operation or use of the Trust

 

12

--------------------------------------------------------------------------------


 

Property is in violation of any applicable Environmental Requirement or that
there are Hazardous Materials located at, in, on, under or about the Trust
Property which violate any applicable Environmental Requirement or that there
are Hazardous Materials located at, in, on, under or about the Trust Property
which, under any Environmental Requirement, require special handling in
collection, storage, treatment or disposal, or any form of cleanup or corrective
action, the Grantor shall, within thirty (30) days after receipt of notice
thereof from any Governmental Authority or from the Beneficiary, take, at the
Grantor’s sole cost and expense, such actions as may be necessary to fully
comply in all respects with all Environmental Requirements, provided, however,
that if such compliance cannot reasonably be completed within such thirty (30)
day period, the Grantor shall commence such necessary action within such thirty
(30) day period and shall thereafter diligently and expeditiously proceed to
fully comply in all respects and in a timely fashion with all Environmental
Requirements.

 

(d)                                 If the Grantor fails to timely take, or to
diligently and expeditiously proceed to complete in a timely fashion (as
determined by the Beneficiary in its sole and absolute discretion), any such
action described in clause (c) above, the Beneficiary may, in its sole and
absolute discretion, make advances or payments toward the performance or
satisfaction of the same, but shall in no event be under any obligation to do
so.  All sums so advanced or paid by the Beneficiary (including, without
limitation, counsel and consultant fees and expenses, investigation and
laboratory fees and expenses, and fines or other penalty payments) and all sums
advanced or paid in connection with any judicial or administrative investigation
or proceeding relating thereto, will immediately, upon demand, become due and
payable from the Grantor and shall bear interest at the Default Rate from the
date any such sums are so advanced or paid by the Beneficiary until the date any
such sums are repaid by the Grantor to the Beneficiary.  The Grantor will
execute and deliver, promptly upon request, such instruments as the Beneficiary
may deem useful or necessary to permit the Beneficiary to take any such action,
and such additional notes and instruments, as the Beneficiary may require to
secure all sums so advanced or paid by the Beneficiary.  If a lien is filed
against the Trust Property by any Governmental Authority resulting from the need
to expend or the actual expending of monies arising from an action or omission,
whether intentional or unintentional, of the Grantor or for which the Grantor is
responsible, resulting in the releasing, spilling, leaking, leaching, pumping,
emitting, pouring, emptying or dumping of any Hazardous Material into the waters
or onto land located within or without the state of Texas where the Trust
Property is located, then the Grantor will, within thirty (30) days from the
date that the Grantor is first given notice that such lien has been placed
against the Trust Property (or within such shorter period of time as may be
specified by the Beneficiary if such Governmental Authority has commenced steps
to cause the Trust Property to be sold pursuant to such lien), either (i) pay
the claim and remove the lien, or (ii) furnish a cash deposit, bond, or such
other security with respect thereto as is satisfactory in all respects to the
Beneficiary and is sufficient to effect a complete discharge of such lien on the
Trust Property.

 

13

--------------------------------------------------------------------------------


 

(e)                                  The Beneficiary may, at its option, at any
time or times, but not more than one time per year, cause an environmental audit
of the Trust Property or portions thereof to be conducted to confirm the
Grantor’s compliance with the provisions of this Paragraph 9; provided, however,
the Grantor shall not unreasonably withhold its consent to the Beneficiary’s
request to cause an environmental audit more than one time per year.  In
addition, the Beneficiary may, at its option if the Beneficiary reasonably
believes that a Hazardous Material or other environmental condition violates or
threatens to violate any Environmental Requirement, cause an environmental audit
of the Trust Property or portions thereof to be conducted to confirm the
Grantor’s compliance with the provisions of this Paragraph 9.  The Grantor shall
cooperate in all reasonable ways with the Beneficiary in connection with any
such audit.  If any audit discloses that a violation of or a liability under an
Environmental Requirement exists, or if such audit was required by the
Beneficiary under the second sentence of this subparagraph (e), or was
prescribed by law, regulation or governmental or quasi-governmental authority,
the Grantor shall pay all costs and expenses incurred in connection with such
audit; otherwise, the costs and expenses of such audit shall, notwithstanding
anything to the contrary set forth in this Paragraph 9, be paid by the
Beneficiary.

 

(f)                                    If this Deed of Trust is foreclosed, or
if the Trust Property is sold pursuant to the provisions of this Deed of Trust,
or if the Grantor tenders a deed or assignment in lieu of foreclosure or sale,
the Grantor shall deliver the Trust Property to the purchaser at foreclosure or
sale or to the Beneficiary, its nominee, or wholly-owned subsidiary, as the case
may be, in a condition that complies in all respects with all Environmental
Requirements.

 

(g)                                 The Grantor will defend, indemnify, and hold
harmless the Beneficiary, its employees, agents, officers, and directors, from
and against any and all claims, demands, penalties, causes of action, fines,
liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, foreseen or unforeseen, contingent or otherwise
(including, without limitation, counsel and consultant fees and expenses,
investigation and laboratory fees and expenses, court costs, and litigation
expenses) arising out of, or in any way related to, (i) any breach by the
Grantor of any of the provisions of this Paragraph 9, (ii) the presence,
disposal, spillage, discharge, emission, leakage, release, or threatened release
of any Hazardous Material which is at, in, on, under, about, from or affecting
the Trust Property, including, without limitation, any damage or injury
resulting from any such Hazardous Material to or affecting the Trust Property or
the soil, water, air, vegetation, buildings, personal property, persons or
animals located on the Trust Property or on any other property or otherwise,
(iii) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to any such Hazardous Material, (iv) any
lawsuit brought or threatened, settlement reached, or order or directive of or
by any Governmental Authority relating to such Hazardous Material, or (v) any
violation of any Environmental Requirement or any policy or requirement of the
Beneficiary hereunder.  The aforesaid indemnification shall, notwithstanding any
exculpatory or other provision of any other document or instrument now or
hereafter executed and delivered in

 

14

--------------------------------------------------------------------------------


 

connection with the Guaranty, constitute the personal recourse undertakings,
obligations and liabilities of the Grantor.

 

(h)                                 The obligations and liabilities of the
Grantor under this Paragraph 9 shall survive and continue in full force and
effect and shall not be terminated, discharged or released, in whole or in part,
irrespective of whether the Obligations have been paid in full and irrespective
of any foreclosure of this Deed of Trust, sale of the Trust Property pursuant to
the provisions of this Deed of Trust or acceptance by the Beneficiary, its
nominee or affiliate of a deed or assignment in lieu of foreclosure or sale and
irrespective of any other fact or circumstance of any nature whatsoever.

 

10.                                 Estoppel Certificates.

 

The Grantor, within fifteen (15) days after request by the Beneficiary and at
its expense, will furnish the Beneficiary with a statement, duly acknowledged
and certified, setting forth the amount of the Obligations and the offsets or
defenses thereto, if any.

 

11.                                 Transfer or Encumbrance of the Trust
Property.

 

(a) No part of the Trust Property nor any interest of any nature whatsoever
therein, nor any interest of any nature whatsoever in the Grantor (whether
stock, equity, beneficial, profit, loss or otherwise) shall in any manner,
directly or indirectly, be further encumbered, sold, transferred or conveyed, or
permitted to be further encumbered, sold, transferred, assigned or conveyed
without the prior consent of the Beneficiary, which consent in any and all
circumstances may be withheld in the sole and absolute discretion of the
Beneficiary.  The provisions of the foregoing sentence of this Paragraph 11
shall apply to each and every such further encumbrance, sale, transfer,
assignment or conveyance, regardless of whether or not the Beneficiary has
consented to, or waived by its action or inaction its rights hereunder with
respect to, any such previous further encumbrance, sale, transfer, assignment or
conveyance, and irrespective of whether such further encumbrance, sale,
transfer, assignment or conveyance is voluntary, by reason of operation of law
or is otherwise made.

 

(b)                                 Anything contained in this Paragraph 11 to
the contrary notwithstanding, indirect transfers of interests in the Grantor
arising from transfers of interests in The Smith & Wollensky Restaurant Group,
Inc. shall not be a default hereunder provided that such transfers do not
constitute a Change in Control (as defined in the Loan Agreement) in The Smith &
Wollensky Restaurant Group, Inc.

 

15

--------------------------------------------------------------------------------


 

12.                                 Notice.

 

Any notice, request, demand, statement, authorization, approval or consent made
hereunder shall be in writing and shall be addressed, delivered and deemed
delivered as provided in the Loan Agreement.

 

13.                                 Sale of Trust Property.

 

If this Deed of Trust is foreclosed, the Trust Property, or any interest
therein, may, at the discretion of the Beneficiary, be sold in one or more
parcels or in several interests or portions and in any order or manner.

 

14.                                 Changes in Laws Regarding Taxation.

 

In the event of the passage after the date of this Deed of Trust of any law of
the state of Texas deducting from the value of real property for the purpose of
taxation any lien or encumbrance thereon or changing in any way the laws for the
taxation of deeds of trust or mortgages or the obligations secured by deeds of
trust or mortgages for state or local purposes or the manner of the collection
of any such taxes, and imposing a tax, either directly or indirectly, on the
Loan Agreement, this Deed of Trust, the Guaranty or the Obligations, the Grantor
shall, if permitted by law, pay any tax imposed as a result of any such law
within the statutory period or within twenty (20) days after demand by the
Beneficiary, whichever is less, provided, however, that if, in the opinion of
the attorneys for the Beneficiary, the Grantor is not permitted by law to pay
such taxes, the Beneficiary shall have the right, at its option, to declare the
Obligations due and payable on a date specified in a prior notice to the Grantor
of not less than thirty (30) days.

 

15.                                 No Credits on Account of the Obligations.

 

The Grantor will not claim or demand or be entitled to any credit or credits on
account of the Obligations for any part of the Taxes assessed against the Trust
Property or any part thereof and no deduction shall otherwise be made or claimed
from the taxable value of the Trust Property, or any part thereof, by reason of
this Deed of Trust or the Obligations.  If at any time this Deed of Trust shall
secure less than all of the principal amount of the Obligations, it is expressly
agreed that any repayment of any portion of the Obligations shall not reduce the
amount of the lien of this Deed of Trust until the lien amount shall equal the
principal amount of the Obligations outstanding.

 

16.                                 Offsets, Counterclaims and Defenses.

 

Any assignee of this Deed of Trust, the Guaranty and/or the Obligations shall
take the same free and clear of all offsets, counterclaims or defenses of any
nature whatsoever which the Grantor may have against any assignor of this Deed
of Trust, the Guaranty and the Loan Agreement, and no such offset, counterclaim
or defense shall be interposed or asserted by the Grantor in any action or
proceeding brought by any such assignee upon this Deed of Trust, the

 

16

--------------------------------------------------------------------------------


 

Note or the Loan Agreement, and any such right to interpose or assert any such
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by the Grantor.

 

17.                                 Other Security for the Obligations.

 

The Grantor shall observe and perform all of the terms, covenants and provisions
contained in the Loan Agreement, the Guaranty and the other Loan Documents to
which the Grantor is a party.

 

18.                                 Documentary Stamps.

 

If at any time the United States of America, any state thereof, or any
governmental subdivision of any such state, shall require revenue or other
stamps to be affixed to the Guaranty or this Deed of Trust, then except to the
extent prohibited under the laws of the state of Texas, the Grantor will pay for
the same, with interest and penalties thereon, if any.

 

19.                                 Right of Entry.

 

Upon prior notice, the Beneficiary and its agents shall have the right to enter
and inspect the Trust Property at all reasonable times.

 

20.                                 Books and Records.

 

In addition to the covenant regarding the keeping of books and records set forth
in the Loan Agreement, the Grantor will keep and maintain or will cause to be
kept and maintained on a fiscal year basis in accordance with generally accepted
accounting practices consistently applied, proper and accurate books, records
and accounts reflecting all of the financial affairs of the Grantor and all
items of income and expense in connection with the operation of the Trust
Property or in connection with any services, equipment or furnishings provided
in connection with the operation of the Trust Property, whether such income or
expense be realized by the Grantor or by any other person whatsoever excepting
lessees unrelated to and unaffiliated with the Grantor who have leased from the
Grantor portions of the Trust Property for the purpose of occupying the same. 
The Beneficiary shall have the right from time to time at all times during
normal business hours to examine such books, records and accounts at the office
of the Grantor or other person maintaining such books, records and accounts and
to make copies or extracts thereof as the Beneficiary shall desire.

 

17

--------------------------------------------------------------------------------


 

21.                                 Performance of Other Agreements.

 

The Grantor shall observe and perform each and every term to be observed or
performed by the Grantor pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to the Trust Property.

 

22.                                 Events of Default.

 

The occurrence of any of the following events (“Events of Default”) shall
(except in the case of clause (a) below where no such exercise of an option
shall be necessary to the extent the effect of an “Event of Default” thereunder
is automatic under the terms of the Loan Agreement itself), at the option of the
Beneficiary, make all amounts then remaining unpaid on the Obligations
immediately due and payable, all without further demand, presentment, notice or
other requirements of any kind, all of which are hereby expressly waived by the
Grantor, and the lien, encumbrance and security interest evidenced or created
hereby shall be subject to sale or foreclosure in any manner provided for herein
or provided for by law:

 

(a)                                  if an “Event of Default” as defined therein
shall occur under the Loan Agreement;

 

(b)                                 if any Federal tax lien is filed against the
Grantor which encumbers the

Trust Property and the same is not discharged of record within thirty (30) days
after the same is filed;

 

(c)                                  if without the consent of the Beneficiary
any Improvement or the Equipment (except for the normal replacement of the
Equipment) is removed, demolished or materially altered (other than in
connection with the Contemplated Improvements), or if the Trust Property is not
kept in good condition and repair;

 

(d)                                 if the Grantor shall fail to comply with any
requirement or order or notice of violation of law or ordinance issued by any
governmental department claiming jurisdiction over the Trust Property within
three (3) months from the issuance thereof, or the time period set forth
therein, whichever is less;

 

(e)                                  if the Policies are not kept in full force
and effect, or if the Policies are not delivered to the Beneficiary upon
request;

 

(f)                                    if the Grantor shall fail to pay the
Beneficiary on demand for all Premiums and/or Taxes paid by the Beneficiary
pursuant to this Deed of Trust, together with any late payment charge and
interest thereon calculated at the Default Rate;

 

18

--------------------------------------------------------------------------------


 

(g)                                 except as expressly permitted under
paragraph 7 hereof, if without the consent of the Beneficiary any Leases are
made, canceled or modified or if any portion of the Rents is paid for a period
of more than one (1) month in advance or if any of the Rents are further
assigned;

 

(h)                                 if the Grantor ceases to occupy the entire
Premises and the Improvements for the conducting of the business operated
thereon on the date of this Deed of Trust;

 

(i)                                     if the Trust Property shall become
subject (i) to any tax lien by virtue of any act or omission of the Grantor,
other than a lien for local real estate taxes and assessments not due and
payable, or (ii) to any lis pendens, notice of pendency, stop order, notice of
intention to file mechanic’s or materialman’s lien, mechanic’s or materialman’s
lien or other lien of any nature whatsoever and the same shall not either be
discharged of record or in the alternative insured over to the satisfaction of
the Beneficiary by any title company insuring the lien of this Deed of Trust
within 45 days after the same is filed or recorded, and irrespective of whether
the same is superior or subordinate in lien or other priority to the lien of
this Deed of Trust and irrespective of whether the same constitutes a perfected
or inchoate lien or encumbrance on the Trust Property or is only a matter of
record or notice;  or

 

(j)                                     if the Grantor shall continue to be in
default under any of the terms, covenants or conditions of this Deed of Trust
(other than as described in any of Subparagraphs (a) through (i) of this
Paragraph 22) for ten (10) days after notice from the Beneficiary in the case of
any default which can be cured by the payment of a sum of money or for thirty
(30) days after notice from the Beneficiary in the case of any other default,
provided that if such default cannot reasonably be cured within such thirty (30)
day period and the Grantor shall have commenced to cure such default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for so long as it
shall require the Grantor in the exercise of due diligence to cure such default,
it being agreed that no such extension shall be for a period in excess of ninety
(90) days.

 

23.                                 Remedies.

 

(a)                                  General.  Upon the occurrence and during
the continuance of any one or more Events of Default, the Beneficiary may, in
addition to any rights or remedies available to it hereunder or under the other
Loan Documents, but subject to any applicable provisions of the Loan Agreement
and to the extent permitted by applicable law, take such action personally or by
its agents or attorneys, with or without entry, and without notice of intent to
accelerate, notice of acceleration or other notice, demand, presentment or
protest (each and all of which are hereby expressly WAIVED), as it deems
necessary or advisable to protect and enforce the Beneficiary’s rights and
remedies against the Grantor and in and to the Trust Property, including,
without limitation, the actions described in this Paragraph 23, each of which
may be pursued

 

19

--------------------------------------------------------------------------------


 

concurrently or otherwise, at such time and in such order as the Beneficiary may
determine, in its sole discretion, without impairing or otherwise affecting its
other capitalized rights or remedies.

 

(b)                                 Acceleration; Notice.  Time is of the
essence with respect to the Grantor’s obligations hereunder.  Upon the
occurrence of any Event of Default, at the Beneficiary’s option and in addition
to any other remedy the Beneficiary may have under the Loan Agreement, the
Guaranty, and the other Loan Documents, the Beneficiary may, at its option,
declare all sums secured by this Deed of Trust immediately due and payable
(except in the case of an Event of Default under clause 22(a) above where no
such exercise of an option shall be necessary to the extent the effect of an
“Event of Default” thereunder is automatic under the terms of the Loan Agreement
itself) and elect to have the Trust Property sold in the manner provided herein.

 

(c)                                  Trustee’s Sale.  It shall be the duty of
the Trustee and of his successors and substitutes in the Trust, on the
Beneficiary’s request (which request is hereby presumed) to enforce the Trust by
selling the RP Collateral at a public sale at auction held between 10 A.M. and 4
P.M. of the first Tuesday of a month.  The sale shall take place at the county
courthouse in the county in which the RP Collateral is located, or if it is
located in more than one county, the sale will be made at the courthouse in one
of those counties.  The sale shall occur at the area at that courthouse which
the commissioners’ court of that county has designated as the place where such
sales are to take place by designation recorded in the real property records of
that county, or if no area is so designated, then the notice of sale shall
designate the area at the courthouse where the sale covered by that notice is to
take place, and the sale shall occur in that area.  Notice of the sale shall
include a statement of the earliest time at which the sale will occur and shall
be given at least twenty-one (21) days before the date of the sale (1) by
posting at the courthouse door of each county in which the RP Collateral is
located a written notice designating the county in which the RP Collateral will
be sold, (2) by filing in the Office of the County Clerk of each county in which
the RP Collateral is located a copy of the notice posted under subsection (1)
above and (3) by the holder of the Obligations to which the power of sale is
related serving written notice of the sale by certified mail on each debtor who,
according to the records of a holder of the Obligations, is obligated to pay
those Obligations.  The sale shall begin at the time stated in the notice of
sale or not later than three (3) hours after that time.  If and to the extent
that Texas Property Code Section 51.001 requires it, if any of the RP Collateral
to be sold is used as a debtor’s residence, a holder of the Obligations shall
serve that debtor with written notice by certified mail stating that debtor is
in default under this Deed of Trust, and that debtor shall have at least twenty
(20) days to cure the default before the entire Obligations are due and notice
of sale is given.  Service of any notice under this Section by certified mail is
complete when the notice is deposited in the United States mail, postage prepaid
and addressed to the debtor entitled to it at that debtor’s last known address
as shown by the records of a holder of the Obligations.  The affidavit of a
person knowledgeable of the facts to the effect that service was completed is
prima facie evidence of service.  After such written notice shall have been
posted and filed, as aforesaid, and such notice shall have been served upon such
debtor or debtors, as aforesaid, the Trustee (or his successor or substitute
then acting) shall perform his duty to enforce the Trust by

 

20

--------------------------------------------------------------------------------


 

selling the RP Collateral, either as an entirety or in parcels as the Trustee
acting may elect, all rights to a marshalling of assets or sale in inverse order
of alienation being waived, as aforesaid to the highest bidder or bidders for
cash, and make due conveyance to the purchaser or purchasers, with general
warranty, and the title to such purchaser or purchasers, when so made by the
Trustee acting, the Grantor binds itself, its successors and assigns, to warrant
and forever defend against the claims and demands of every person whomsoever
lawfully claiming or to claim the same or any part thereof (such warranty to
supersede any provision contained in this Deed of Trust limiting the liability
of the Grantor).  The provisions of this Deed of Trust with respect to posting
and giving notices of sale are intended to comply with the provisions of Section
51.002 of the Texas Property Code as in force and effect on the effective date
of this Deed of Trust, and in the event the requirement for any notice under
such Section 51.002 shall be eliminated or the prescribed manner of giving it
shall be modified by future amendment to, or adoption of any statute
superseding, such Section 51.002, the requirement for such particular notice
shall be deemed stricken from or modified in of this Deed of Trust in conformity
with such amendment or superseding statute, effective as of its effective date. 
The manner prescribed in this Deed of Trust for serving or giving any notice,
other than that to be posted or caused to be posted by the Trustee acting, shall
not be deemed exclusive but such notice or notices may be given in any other
manner permitted by applicable law.  Said sale shall forever be a bar against
the Grantor, its heirs, legal representatives, successors and assigns, and all
other persons claiming under it.  It is expressly agreed that the recitals in
each conveyance to the purchaser shall be full evidence of the truth of the
matters therein stated, and all lawful prerequisites to said sale shall be
conclusively presumed to have been performed.  The Trustee may require minimum
bids at any foreclosure sale and may cancel and abandon the sale if no bid is
received equal to or greater than any such minimum bid.  If the Trustee or his
substitute or successor should commence the sale, the Beneficiary may at any
time before the sale is completed direct the Trustee to abandon the sale, and
may at any time or times thereafter direct the Trustee to again commence
foreclosure; or, irrespective of whether foreclosure is commenced by the
Trustee, the Beneficiary may at any time after an Event of Default institute
suit for collection of the Obligations or foreclosure of this Deed of Trust.  If
the Beneficiary should institute suit for collection of the Obligations or
foreclosure of this Deed of Trust, the Beneficiary may at any time before the
entry of final judgment dismiss it and require the Trustee to sell the RP
Collateral in accordance with the provisions of this Deed of Trust.  No single
sale or series of sales by the Trustee or by any substitute or successor and no
judicial foreclosure shall extinguish the lien or exhaust the power of sale
under this Deed of Trust except with respect to the items of property sold, nor
shall it extinguish, terminate or impair the Grantor’s contractual obligations
under this Deed of Trust, but such lien and power shall exist for so long as,
and may be exercised in any manner by law or in this Deed of Trust provided as
often as the circumstances require to give the Beneficiary full relief under
this Deed of Trust, and such contractual obligations shall continue in full
force and effect until final termination of this Deed of Trust.  The Beneficiary
shall have the right to become the purchaser at any sale made under this Deed of
Trust, being the highest bidder, and credit given upon all or any part of the
Obligations shall be the exact equivalent of cash paid for the purposes of this
Deed of Trust.

 

21

--------------------------------------------------------------------------------


 

(d)                                 No Remedy Exclusive.  No remedy conferred
upon or reserved to the Beneficiary under this Deed of Trust shall be exclusive
of any other available remedy or remedies, but each and every such remedy shall
be cumulative and shall be in addition to every other remedy given under this
Deed of Trust or any other Loan Document, or now or hereafter existing at law or
in equity or by statute.  No delay or failure to exercise any right or power
accruing upon any Event of Default shall impair any such right or power or shall
be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient.

 

24.                                 Right to Cure Defaults.

 

If default in the performance of any of the covenants of the Grantor herein
occurs, the Beneficiary may, at its discretion, remedy the same and for such
purpose shall have the right to enter upon the Trust Property or any portion
thereof without thereby becoming liable to the Grantor or any person in
possession thereof holding under the Grantor.  If the Beneficiary shall remedy
such a default or appear in, defend, or bring any action or proceeding to
protect its interest in the Trust Property or to foreclose this Deed of Trust or
collect the Obligations, the costs and expenses thereof (including reasonable
attorneys’ fees to the extent permitted by law), with interest as provided in
this Paragraph 24, shall be paid by the Grantor to the Beneficiary upon demand. 
All such costs and expenses incurred by the Beneficiary in remedying such
default or in appearing in, defending, or bringing any such action or proceeding
shall be paid by the Grantor to the Beneficiary upon demand, with interest
(calculated for the actual number of days elapsed on the basis of a 365-366 day
year) at a rate equal to two percentage points above the then applicable rate
under the Note (the “Default Rate”); provided, however, that the Default Rate
shall in no event exceed the maximum interest rate which the Grantor may by law
pay, for the period after notice from the Beneficiary that such costs or
expenses were incurred to the date of payment to the Beneficiary.  In each such
event, such costs, expenses and amounts, together with interest thereon at the
Default Rate, shall be added to the indebtedness secured by this Deed of Trust
and shall be secured by this Deed of Trust.

 

25.                                 Non-Waiver.

 

The failure of the Beneficiary to insist upon strict performance of any term of
this Deed of Trust shall not be deemed to be a waiver of any term of this Deed
of Trust.  The Grantor shall not be relieved of the Grantor’s obligation to pay
the Obligations at the time and in the manner provided therefor in the Guaranty,
this Deed of Trust or any other Loan Documents by reason of (a) failure of the
Beneficiary to comply with any request of the Grantor to take any action to
foreclose this Deed of Trust or otherwise enforce any of the provisions hereof
or of any other deed of trust, instrument or document evidencing, securing or
guaranteeing payment of the Obligations or any portion thereof, (b) the release,
regardless of consideration, of the whole or any part of the Trust Property or
any other security for the Obligations, or (c) any agreement or

 

22

--------------------------------------------------------------------------------


 

stipulation between the Beneficiary and any subsequent owner or owners of the
Trust Property or other person extending the time of payment of the Obligations
or otherwise modifying or supplementing the terms of the Guaranty or this Deed
of Trust or any other deed of trust, instrument or document evidencing, securing
or guaranteeing payment of the Obligations or any portion thereof (or of any of
the obligations of the Borrower under the Note, the Loan Agreement or any other
Loan Document), without first having obtained the consent of the Grantor, and in
the latter event, the Grantor shall continue to be obligated to pay the
Obligations at the times and in the manner provided in the Guaranty and this
Deed of Trust, as so extended, modified and supplemented, unless expressly
released and discharged from such obligation by the Beneficiary in writing. 
Regardless of consideration, and without the necessity for any notice to or
consent by the holder of any subordinate lien, encumbrance, right, title or
interest in or to the Trust Property, the Beneficiary may release any person at
any time liable for the payment of the Obligations or any portion thereof or any
part of the security held for the Obligations and may extend the time of payment
of the Obligations or otherwise modify the terms of the Guaranty, this Deed of
Trust, the Loan Agreement or any other Loan Document (or of any of the
obligations of the Borrower under the Note, the Loan Agreement or any other Loan
Document) including, without limitation, a modification of the interest rate,
without impairing or affecting this Deed of Trust or the lien or the priority of
this Deed of Trust, as so extended and modified, as security for the Obligations
over any such subordinate lien, encumbrance, right, title or interest.  The
Beneficiary may resort for the payment of the Obligations to any other security
held by the Beneficiary in such order and manner as the Beneficiary, in its
discretion, may elect.  The Beneficiary may take action to recover the
Obligations, or any portion thereof, or to enforce any covenant hereof without
prejudice to the right of the Beneficiary thereafter to realize on the
collateral covered by this Deed of Trust.  The Beneficiary shall not be limited
exclusively to the rights and remedies herein stated but shall be entitled to
every additional right and remedy now or hereafter afforded by law.  The rights
of the Beneficiary under this Deed of Trust shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others.  No
act of the Beneficiary shall be construed as an election to proceed under any
one provision herein to the exclusion of any other provision.

 

26.                                 Liability.

 

If the Grantor consists of more than one person, the obligations and liabilities
of each such person hereunder shall be joint and several.

 

27.                                 Construction/Severability.

 

(a) The proceeds of the Loan guaranteed under the Guaranty were disbursed from
and the Guaranty was executed in the state of New York, which state the parties
agree has a substantial relationship to the underlying transaction embodied
hereby, and in all respects, including, without limiting the generality of the
foregoing, matters of construction, validity and performance.  This Deed of
Trust and the obligations arising hereunder shall be governed by, and

 

23

--------------------------------------------------------------------------------


 

construed in accordance with, the laws of the state of New York applicable to
contracts made and performed in New York State and any applicable laws of the
United States of America, without regard to conflict of law rules and
principles.  Notwithstanding such provisions, however, (i) matters respecting
title to the RP Collateral and the creation, perfection, priority and
foreclosure (including the nature of any interest in property that results
therefrom) of the liens on the RP Collateral shall be governed by, and construed
and enforced in accordance with, the internal law of the state of Texas without
giving effect to the conflicts-of law rules and principals of such state; (ii)
the Grantor agrees that whether or not deficiency judgments are available under
the laws of the state of Texas, after a foreclosure (judicial or nonjudicial) of
the Trust Property, or any portion thereof, or any other realization thereon by
the Beneficiary, the Beneficiary shall have the right to seek such a deficiency
judgment against the Grantor in other states or foreign jurisdictions; and (iii)
the Grantor agrees that, to the extent the Beneficiary obtains a deficiency
judgment in any other state or foreign jurisdiction, then such party shall have
the right to enforce such judgment in the state of Texas, as well as in other
states or foreign jurisdictions.

 

(b)                                 Whenever possible, each provision of this
Deed of Trust shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Deed of Trust shall be
unenforceable or prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such unenforceability, prohibition or
invalidity, without invalidating the remaining provisions of this Deed of Trust.

 

28.                                 Security Agreement.

 

(a)                                  This Deed of Trust constitutes both a real
property mortgage or deed of trust and a “security agreement,” within the
meaning of the Texas UCC, and the Trust Property includes both real and personal
property and all other rights and interest, whether tangible or intangible in
nature, of the Grantor in the Trust Property.  The Grantor by executing and
delivering this Deed of Trust has granted to the Beneficiary, as security for
the Obligations, a security interest in the UCC Collateral.  If an Event of
Default shall occur hereunder, the Beneficiary, in addition to any other rights
and remedies which it may have, shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the Texas UCC, including, without limiting the generality of the
foregoing, the right to take possession of the UCC Collateral or any part
thereof, and to take such other measures as the Beneficiary may deem necessary
for the care, protection and preservation of the UCC Collateral.  Upon request
or demand of the Beneficiary, the Grantor shall at its expense assemble the UCC
Collateral and make it available to the Beneficiary at a convenient place
acceptable to the Beneficiary.  The Grantor shall pay to the Beneficiary on
demand any and all expenses, including legal expenses and attorneys’ fees,
incurred or paid by the Beneficiary in protecting its interest in the UCC
Collateral and in enforcing its rights hereunder with respect to the UCC
Collateral.  Any notice of sale, disposition or other intended action by the
Beneficiary with respect to the UCC Collateral sent to the Grantor in accordance
with the provisions of this Deed of Trust at least ten (10) days prior to the
date of any such sale, disposition or other action,

 

24

--------------------------------------------------------------------------------


 

shall constitute reasonable notice to the Grantor, and the method of sale or
disposition or other intended action set forth or specified in such notice shall
conclusively be deemed to be commercially reasonable within the meaning of the
Texas UCC unless objected to in writing by the Grantor within five (5) days
after receipt by the Grantor of such notice.  The proceeds of any sale or
disposition of the UCC Collateral, or any part thereof, may be applied by the
Beneficiary to the payment of the Obligations in such order, priority and
proportions as the Beneficiary in its discretion shall deem proper.  If any
change shall occur in the Grantor’s name, the Grantor shall promptly cause to be
filed at its own expense, new financing statements as required under the Texas
UCC to replace those on file in favor of the Beneficiary.  Conflicts between
this Paragraph 28 and any provision of the Security Agreement of even date
herewith between the Grantor and the Beneficiary shall be resolved in favor of
the Security Agreement.

 

(b)                                 Certain of the UCC Collateral is or will
become “fixtures” (as that term is defined in the UCC), and when this Deed of
Trust is filed for record in the real estate records of the county where such
fixtures are situated, it shall also automatically operate as a financing
statement upon such of the UCC Collateral which is or may become fixtures.

 

29.                                 Further Acts, etc.

 

The Grantor will, at the cost of the Grantor, and without expense to the
Beneficiary, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances as the Beneficiary shall, from time to
time, demand for the better assuring, conveying, assigning, transferring and
confirming unto the Beneficiary the property and rights conveyed, assigned and
transferred hereunder or intended now or hereafter so to be, or which the
Grantor may be or may hereafter become bound to convey, assign or transfer to
the Beneficiary, or for carrying out the intention or facilitating the
performance of the terms of this Deed of Trust or for filing, registering or
recording this Deed of Trust and, on demand, will execute, deliver and/or file,
and hereby authorizes the Beneficiary to execute and/or file in the name of the
Grantor to the extent the Beneficiary may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments, to evidence
more effectively the interests in the Trust Property granted to the Beneficiary
hereunder.

 

30.                                 Headings, etc.

 

The headings and captions of various paragraphs of this Deed of Trust are for
convenience of reference only and are not to be construed as defined or
limiting, in any way, the scope or intent of the provisions hereof.

 

25

--------------------------------------------------------------------------------


 

31.                                 Filing of Instrument, etc.

 

The Grantor forthwith upon the execution and delivery of this Deed of Trust and
thereafter, from time to time, will cause this Deed of Trust, and any security
instrument creating a lien or evidencing the lien hereof upon the Trust Property
and each instrument of further assurance to be filed, registered or recorded in
such manner and in such places as may be required by any present or future law
in order to publish notice of and fully to protect, preserve and perfect the
lien hereof upon, and the interest of the Beneficiary in, the Trust Property. 
The Grantor will pay all filing, registration and recording fees, and all
expenses incident to the preparation, execution and acknowledgment of this Deed
of Trust, any deed of trust supplemental hereto, any security instrument with
respect to the Trust Property, and any instrument of further assurance, and all
Federal, state, county and municipal taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of this
Deed of Trust, any deed of trust supplemental hereto, any security instrument
with respect to the Trust Property or any instrument of further assurance.  The
Grantor shall hold harmless and indemnify the Beneficiary, its successors and
assigns, against any liability incurred by reason of the imposition of any tax
on the making and recording of this Deed of Trust.

 

32.                                 Usury Laws.

 

The Grantor and the Beneficiary stipulate and agree that it is their common and
overriding intent to contract in strict compliance with applicable usury laws. 
In furtherance thereof, none of the terms of this Deed of Trust shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum rate
permitted by applicable laws.  The Grantor shall never be liable for interest in
excess of the maximum rate permitted by applicable laws.  If, for any reason
whatever, such interest paid or received during the full term of the applicable
indebtedness produces a rate which exceeds the maximum rate permitted by
applicable laws, the Beneficiary shall credit against the principal of such
indebtedness (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such interest) such portion of said interest as shall be
necessary to cause the interest paid to produce a rate equal to the maximum rate
permitted by applicable laws.  All sums paid or agreed to be paid to the
Beneficiary for the use, forbearance or detention of money shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of the applicable indebtedness.  The provisions of this
Paragraph 32 shall control all agreements, whether now or hereafter existing and
whether written or oral, between the Grantor and the Beneficiary.

 

33.                                 Sole Discretion of the Beneficiary.

 

Except as may otherwise be expressly provided to the contrary, wherever pursuant
to this Deed of Trust, the Beneficiary exercises any right given to it to
consent or not consent, or to approve or disapprove, or any arrangement or term
is to be satisfactory to the Beneficiary, the decision of the Beneficiary to
consent or not consent, or to approve or disapprove, or to decide

 

26

--------------------------------------------------------------------------------


 

that arrangements or terms are satisfactory or not satisfactory, shall be in the
sole and absolute discretion of the Beneficiary and shall be final and
conclusive.

 

34                                    Reasonableness.

 

If at any time the Grantor believes that the Beneficiary has not acted
reasonably in granting or withholding any approval or consent under this Deed of
Trust as to which approval or consent either (a) the Beneficiary has expressly
agreed to act reasonably, or (b) absent such agreement, applicable law would
nonetheless require the Beneficiary to act reasonably, then the Grantor’s sole
remedy shall be to seek injunctive relief or specific performance, and no action
for monetary damages or punitive damages shall in any event or under any
circumstance be maintained by the Grantor against the Beneficiary.

 

35.                                 Recovery of Sums Required to be Paid.

 

The Beneficiary shall have the right from time to time to take action to recover
any sum or sums which constitute a part of the Obligations as the same become
due, without regard to whether or not the balance of the Obligations shall be
due, and without prejudice to the right of the Beneficiary thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by the
Grantor existing at the time such earlier action was commenced.

 

36.                                 Actions and Proceedings.

 

The Beneficiary shall have the right to appear in and defend any action or
proceeding brought with respect to the Trust Property and to bring any action or
proceeding, in the name and on behalf of the Grantor, which the Beneficiary, in
its discretion, determines should be brought to protect the Beneficiary’s
interest in the Trust Property.

 

37.                                 Inapplicable Provisions.

 

If any term, covenant or condition of this Deed of Trust shall be held to be
invalid, illegal or unenforceable in any respect, this Deed of Trust shall be
construed without such provision.

 

38.                                 Duplicate Originals.

 

This Deed of Trust may be executed in any number of duplicate originals and each
such duplicate original shall be deemed to constitute but one and the same
Instrument.

 

27

--------------------------------------------------------------------------------


 

39.                                 Certain Definitions.

 

Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided in this Deed of Trust, words used in this Deed of Trust
shall be used interchangeably in singular or plural form; the word “Grantor”
shall mean each Grantor and any subsequent owner or owners of the Trust Property
or any part thereof or interest therein; the word “Loan Documents” shall have
the meaning set forth in the Loan Agreement; the word “person” shall include an
individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, or other entity; the words “Trust Property”
shall include any portion of the Trust Property or interest therein; and the
word “Obligations” shall mean all sums secured by this Deed of Trust; the word
“default” shall mean both an Event of Default hereunder, and the occurrence of
any default by the Grantor or other person in the observance or performance of
any of the terms, covenants or provisions of this Deed of Trust on the part of
the Grantor or such other person to be observed or performed without regard to
whether such default constitutes or would constitute upon notice or lapse of
time, or both, an Event of Default under this Deed of Trust; and words such as
“herein” or “hereunder” shall be deemed to refer to this Deed of Trust as a
whole and not merely to the sentence or paragraph in which they appear. 
References to “the lien of this Deed of Trust” or words to that effect are also
references to this Deed of Trust.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

 

40.                                 Waiver of Notice.

 

The Grantor shall not be entitled to any notices of any nature whatsoever from
the Beneficiary except with respect to matters for which this Deed of Trust
specifically and expressly provides for the giving of notice by the Beneficiary
to the Grantor, and the Grantor hereby expressly waives the right to receive any
notice from the Beneficiary with respect to any matter for which this Deed of
Trust does not specifically and expressly provide for the giving of notice by
the Beneficiary to the Grantor.

 

41.                                 No Oral Change.

 

This Deed of Trust may only be modified, amended or changed by an agreement in
writing signed by the Grantor, the Beneficiary and, to the extent required by
applicable law, the Trustee, and may only be released, discharged or satisfied
of record by an agreement in writing signed by the Beneficiary and, to the
extent required by applicable law, the Trustee.  No waiver of any term, covenant
or provision of this Deed of Trust shall be effective unless given in writing by
the Beneficiary and if so given by the Beneficiary shall only be effective in
the specific instance in which given.  No course of dealing between the parties,
no usage of trade and no extrinsic or parol evidence may be used to supplement
or modify the terms of this Deed of

 

28

--------------------------------------------------------------------------------


 

Trust.  The Grantor acknowledges that the Guaranty, this Deed of Trust, the Loan
Agreement and the other Loan Documents set forth the entire agreement and
understanding of the Grantor and the Beneficiary with respect to the Obligations
secured hereby and that no oral or other agreements, understanding,
representation or warranties exist with respect to the Obligations secured
hereby other than those set forth in the Guaranty, this Deed of Trust, the Loan
Agreement and the other Loan Documents.

 

42.                                 Absolute and Unconditional Obligation.

 

The Grantor acknowledges that the Grantor’s obligation to pay the Obligations in
accordance with the Guaranty, this Deed of Trust and the other Loan Documents to
which the Grantor is a party and shall at all times continue to be absolute and
unconditional in all respects, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to the payment of the Obligations in
accordance with the Guaranty, this Deed of Trust or the other Loan Documents to
which the Grantor is a party, and the Grantor absolutely, unconditionally and
irrevocably waives any and all right to assert any defense, setoff, counterclaim
or crossclaim of any nature whatsoever with respect to the payment of the
Obligations in accordance with the provisions of the Guaranty, this Deed of
Trust and the other Loan Documents or otherwise with respect to the Obligations
secured hereby in any action or proceeding brought to collect the Obligations,
or any portion thereof, or to enforce, the trust or foreclose and realize upon
the Beneficiary’s interest in the Trust Property created by this Deed of Trust.

 

43.                               Waiver of Trial by Jury.

 

The Grantor hereby irrevocably and unconditionally waives, and the Beneficiary
by its acceptance of the Guaranty irrevocably and unconditionally waives, any
and all rights to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to this Deed of Trust, the
Guaranty or the other Loan Documents.

 

44.                                 Waiver of Statutory Rights.

 

The Grantor shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws to the full extent that the Grantor may do so under
applicable law.  The Grantor for itself and all who may claim through or under
it waives any and all right to have the property and estates comprising the
Trust Property marshalled upon any foreclosure of the lien of this Deed of Trust
and agrees that the Trust Property may be sold as an entirety or in separate
parcels and in such order as may be determined by the Beneficiary, or by any
court in which any action or suit hereunder may be pending. The

 

29

--------------------------------------------------------------------------------


 

Grantor hereby waives for itself and all who may claim through or under it, and
to the full extent the Grantor may do so under applicable law, any and all
rights of redemption from sale under any order or decree of foreclosure of this
Deed of Trust or granted under any statute now existing or hereafter enacted.

 

45.                                 Brokerage.

 

The Grantor covenants and agrees that no brokerage commission or other fee,
commission or compensation is to be paid by the Beneficiary on account of the
Loan or any other obligations secured by this Deed of Trust and the Grantor
agrees to indemnify the Beneficiary against any claims for any of the same.

 

46.                                 Indemnity.

 

Anything in this Deed of Trust, the Guaranty, the Loan Agreement or the other
Loan Documents to the contrary notwithstanding, the Grantor shall indemnify and
hold the Beneficiary harmless and defend the Beneficiary at the Grantor’s sole
cost and expense against any loss or liability, cost or expense (including,
without limitation, title insurance premiums and charges and reasonable
attorneys’ fees and disbursements of the Beneficiary’s counsel, whether in-house
staff, retained firms or otherwise), and all claims, actions, procedures and
suits arising out of or in connection with (a) any ongoing matters arising out
of the deed of trust transaction contemplated hereby, this Deed of Trust, and/or
the Trust Property, including, but not limited to, all costs of reappraisal of
the Trust Property or any part thereof, whether required by law, regulation, the
internal policies of the Beneficiary or any governmental or quasi-governmental
authority, (b) any amendment to, or restructuring of this Deed of Trust and
(c) any and all lawful action that may be taken by the Beneficiary in connection
with the enforcement of the provisions of this Deed of Trust, whether or not
suit is filed in connection with the same, or in connection with the Borrower,
the Grantor, any other guarantor of the Loan and/or any partner, member, joint
venturer or shareholder thereof becoming a party to a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding.  The foregoing
indemnity shall not apply to matters caused by the gross negligence willful
misconduct or bad faith of the Beneficiary.  All sums expended by the
Beneficiary shall be payable within (5) days after written demand and, until
reimbursed by the Grantor pursuant hereto, shall be deemed additional principal
of the Obligations and secured hereby and shall bear interest at the Default
Rate.  THE FOREGOING INDEMNIFIES THE TRUSTEE AND THE BENEFICIARY FROM THEIR OWN
NEGLIGENCE.

 

47.                                 Relationship.

 

The relationship of the Beneficiary to the Grantor hereunder is strictly and
solely that of lender and obligor and grantor and beneficiary, and nothing
contained in the Guaranty, this Deed of Trust or any other Loan Document is
intended to create, or shall in any event or

 

30

--------------------------------------------------------------------------------


 

under any circumstance be construed as creating, a partnership, joint venture,
tenancy-in-common, joint tenancy or other relationship of any nature whatsoever
between the Beneficiary and the Grantor other than as set forth in this
Paragraph 47.

 

48.                                 Loan Agreement.

 

The Grantor shall fully and faithfully observe and perform all of the terms,
covenants, conditions, provisions and agreements contained in the Loan
Agreement.

 

49.                                 The Trustee.

 

(a)                                  Successor Trustee.  The Trustee may resign
by the giving of notice of such resignation in writing addressed to the
Beneficiary, or may be removed at any time, with or without cause, by an
instrument in writing duly executed by the Beneficiary.  The Beneficiary shall
concurrently give notice of any such resignation or removal to the Grantor.  In
case of the death, resignation or removal of the Trustee, a successor Trustee
may be appointed by the Beneficiary without other formality than an appointment
and designation in writing unless otherwise required by applicable law.  Such
appointment and designation will be full evidence of the right and authority to
make the same and of all facts therein recited, and upon the making of any such
appointment and designation, this Deed of Trust will vest in the named successor
the Trustee all the right, title and interest of the Trustee in the Trust
Property, and said successor will thereupon succeed to all the rights, powers,
privileges, immunities and duties hereby conferred upon the Trustee.  All
references herein to the Trustee will be deemed to refer to the Trustee or
trustees from time to time acting hereunder.

 

(b)                                 Trustee’s Powers.  At any time, or from time
to time without liability therefor and without notice, upon written request of
the Beneficiary and presentation of this Deed of Trust for endorsement, and
without affecting the personal liability of any person for payment of the
indebtedness secured hereby or the effect of this Deed of Trust upon the
remainder of the Trust Property, the Trustee may (i) reconvey any part of the
Trust Property, (ii) consent in writing to the making of any map or plat
thereof, (iii) join in granting any easement thereon, or (iv) join in any
extension agreement or any agreement subordinating the lien or charge hereof.

 

(c)                                  Request for Notice.  The Grantor hereby
requests that a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to the Grantor at the address set forth in the heading of
this Deed of Trust.

 

(d)                                 Full Reconveyance by the Trustee.  To the
extent that the Trustee’s signature is necessary on any full reconveyance of
this Deed of Trust then, upon written request of the Beneficiary stating that
all sums secured hereby have been paid, and upon surrender of this Deed of Trust
to the Trustee for cancellation and retention (or disposal in accordance with

 

31

--------------------------------------------------------------------------------


 

applicable law), the Trustee shall reconvey to the Grantor, or to the person or
persons legally entitled thereto, without warranty, any portion of the Trust
Property then held hereunder.  The recitals in such reconveyance of any matters
or facts shall be conclusive proof of the truthfulness thereof.  The grantee in
any reconveyance may be described as the person or persons legally entitled
thereto.

 

(e)                                  Indemnity.  The Grantor shall indemnify the
Trustee against all claims, actions, liabilities, judgments, costs, attorneys’
fees or other charges of whatsoever kind or nature made against or incurred by
the Trustee, and arising out of the performance by the Trustee of the duties of
the Trustee hereunder (except those arising from the Trustee’s grossly negligent
acts).  The foregoing indemnity shall not terminate upon release, foreclosure or
other termination of this Deed of Trust.  THE FOREGOING INDEMNIFIES THE TRUSTEE
FROM ITS OWN NEGLIGENCE.

 

(f)                                    The Beneficiary Action in Lieu of The
Trustee.  Notwithstanding anything

contained in this Paragraph 49 or this Deed of Trust to the contrary, the
Beneficiary may take any actions (other than the exercise of the power of sale)
which the Trustee is authorized to take in all cases where trustees are not
required by custom, practice or law to take such actions on behalf of a
beneficiary under a deed of trust.

 

50.                                 Prior Deed of Trust.  This Deed of Trust is
subject and subordinate to the liens of a certain Deed of Trust dated October 9,
2002, made by the Grantor to Bryan Perkins for the benefit of Tollroad Texas
Land Co., L.P, and recorded on October 10, 2002 in Volume 5272, Page 717 of the
Land Records of Collin County, Texas (the “Prior Deed of Trust”).  In respect
thereof, the Grantor hereby warrants, represents and covenants with the
Beneficiary that: (a) the Prior Deed of Trust is and in all respects shall at
all times be current and in full force and effect without default on the part of
the Grantor thereunder; (b) any default under the Prior Deed of Trust beyond any
applicable cure period provided thereunder shall ipso facto constitute an Event
of Default under this Deed of Trust; and (c) the Grantor shall not enter into
any agreement with the holder of the Prior Deed of Trust to amend, modify,
renew, increase or in any manner change the terms thereof or the indebtedness
secured thereby, either orally or in writing, without the prior written consent
of the Beneficiary.

 

51.                                 Cash Collateral.  In any situation hereunder
where the Beneficiary is or may be entitled under this Deed of Trust to apply
the Rents, the proceeds of the Policies, the proceeds from a condemnation or any
other monies against any portion of the Obligations, the Beneficiary shall have
the right at its option to hold the monies in question as cash collateral. 
Until expended or applied against such remaining Obligations, any cash
collateral retained by the Beneficiary may be commingled with the general funds
of the Beneficiary and shall constitute additional security for the Obligations
and shall not bear interest. The election of whether to make such application or
to hold such monies as cash collateral shall be in the sole and absolute
discretion of the Beneficiary.

 

32

--------------------------------------------------------------------------------


 

52.                                 Homestead Disclaimer.  The Grantor warrants
and represents that at the time of execution and delivery of this Instrument, no
part of the Trust Property forms any part of any property owned, used or claimed
by the Grantor or the Grantor’s spouse or children either as a residence or a
business homestead, or as otherwise exempt from forced sale under the laws of
the State of Texas or the United States.

 

33

--------------------------------------------------------------------------------


 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE § 26.02

 

THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS TOGETHER CONSTITUTE A WRITTEN
LOAN AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

 

MORGAN STANLEY DEAN WITTER
COMMERCIAL FINANCIAL SERVICES, INC.

DALLAS S&W, L.P.,
a Texas limited partnership

 

 

 

 

By:  S&W of Dallas, LLC, its general partner

 

 

 

 

By:

/s/ Roman Mordkovich

 

 

 

 

 

Name: Roman Mordkovich

 

 

 

Title: Vice President

 

By :

/s/ Alan M. Mandel

 

 

 

 

 

Name: Alan M. Mandel

 

 

 

 

Title: Chief Financial Officer & Secretary

 

 

IN WITNESS WHEREOF, the Grantor has duly executed this Deed of Trust the day and
year first above written.

 

 

 

 

DALLAS S&W, L.P.,
a Texas limited partnership

 

 

 

 

 

 

 

 

 

By: S&W of Dallas LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

 

 

Name: Alan M. Mandel

 

 

 

 

Title: Chief Financial Officer & Secretary

 

34

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

 

 

On the 17th day of December in the year 2002, before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan M. Mandel,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

 

 

 

 

/s/ Angela L. Strobe

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

SEAL.

 

No. 01ST6080923

 

 

 

 

 

 

 

9/23/06

 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

 

 

On the 17th day of December in the year 2002, before me, the undersigned, a
Notary Public in and for said State, personally appeared Roman Mordkovich,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

 

 

 

 

/s/ Angela L. Strobe

 

 

 

 

 

 

 

 

Notary Public

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

36

--------------------------------------------------------------------------------


 

 

 

DALLAS S&W, L.P.

 

 

AND

 

MORGAN STANLEY DEAN WITTER

COMMERCIAL FINANCIAL SERVICES, INC.

 

--------------------------------------------------------------------------------

 

DEED OF TRUST

( TEXAS )

 

--------------------------------------------------------------------------------

 

 

 

Dated:

 

December   , 2002

 

 

 

 

 

Location:

 

Lot 8, Block C/8763,

 

 

 

Greenway Addition, Dallas, Texas

 

 

RECORD AND RETURN TO:

 

 

Esanu Katsky Korins & Siger, LLP

 

605 Third Avenue

 

New York, New York 10158

 

Attention:  Stephen D. Brodie, Esq.

 

 

 

37

--------------------------------------------------------------------------------
